One Hundred Tenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eightS. 3296IN THE SENATE OF THE UNITED
		  STATESAN ACTTo extend the authority of the United
		  States Supreme Court Police to protect court officials off the Supreme Court
		  Grounds and change the title of the Administrative Assistant to the Chief
		  Justice.1.United States Supreme Court Police and
			 Counselor to the Chief Justice(a)Extension of authority of the United States
			 Supreme Court Police To protect court officials off the Supreme Court
			 GroundsSection 6121(b)(2) of
			 title 40, United States Code, is amended by striking 2008 and
			 inserting 2013.(b)Counselor to the Chief Justice(1)Office of Federal judicial
			 administrationSection
			 133(b)(2) of title 28, United States Code, is amended by striking
			 administrative assistant and inserting
			 Counselor.(2)Judicial officialSection 376(a) of title 28, United States
			 Code, is amended—(A)in paragraph (1)(E), by striking an
			 administrative assistant and inserting a Counselor;
			 and(B)in paragraph (2)(E), by striking an
			 administrative assistant and inserting a
			 Counselor.(3)Administrative Assistant to the Chief
			 Justice(A)In generalSection 677 of title 28, United States
			 Code, is amended—(i)in the section heading, by striking
			 Administrative
			 Assistant and inserting Counselor;(ii)in subsection (a)—(I)in the first sentence, by striking
			 an Administrative Assistant and inserting a
			 Counselor; and(II)in the second and third sentences, by
			 striking Administrative Assistant each place that term appears
			 and inserting Counselor; and(iii)in subsections (b) and (c), by striking
			 Administrative Assistant each place that term appears and
			 inserting Counselor.(B)Table of sectionsThe table of sections for chapter 45 of
			 title 28, United States Code, is amended by striking the item relating to
			 section 677 and inserting the following:677. Counselor to the Chief
				Justice..2.Limitation on
			 acceptance of honorary club memberships(a)DefinitionsIn
			 this section:(1)GiftThe
			 term gift has the meaning given under section 109(5) of the Ethics
			 in Government Act of 1978 (5 U.S.C. App.).(2)Judicial
			 officerThe term judicial officer has the meaning
			 given under section 109(10) of the Ethics in Government Act of 1978 (5 U.S.C.
			 App.).(b)Prohibition on
			 acceptance of honorary club membershipsA judicial officer may
			 not accept a gift of an honorary club membership with a value of more than $50
			 in any calendar year.Speaker of the House of RepresentativesVice President of the United States and President of the Senate